                Case 1:19-mc-00477-VEC Document 12 Filed 01/15/20 Page 1 of 1
                                                                    USDC SDNY

MEMO ENDORSED                   SAPONE & PETRILLO, LLP
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
                                                                    DATE FILED: 1/15/2020
    William S. Petrillo, Esq., Partner                                     Chase S. Ruddy, Esq., Senior Associate
    Edward V. Sapone, Esq., Partner                                        Michael Vitaliano, Esq., Associate

          MANHATTAN                                                               LONG ISLAND
     1 Penn Plaza, Suite 5315                                               1103 Stewart Avenue, Suite 200
    New York, New York 10119                                                 Garden City, New York 11530
     Telephone: (212) 349-9000                                                 Telephone: (516) 678-2800
      Facsimile: (212) 349-9003                                                Facsimile: (516) 977-1977
    E-mail: ed@saponepetrillo.com                                          E-mail: william@saponepetrillo.com

                                                                                    January 15, 2019

    Hon. Valerie E. Caproni
    United States District Judge
    United States District Court
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

                                   Re:   United States v. Darius Johnson
                                         Dkt. No.: 19-MC-477

    Dear Judge Caproni:

            My firm has just been retained by Defendant Darius Johnson in the above-referenced
    action. I understand that the case is currently scheduled for this Friday, January 17, 2020.

           I write to seek a brief adjournment as I am on trial this week, and will be unable to appear
    on Friday. I have spoken with the government by AUSA Jennifer Jude, and the government has
    no objection to this request in light of the fact that my client has agreed to a further tolling of the
    relevant statute of limitations.

           The parties have conferred, and can be available on January 27, or any day convenient to
    the Court in the weeks beginning February 10 and February 17.

              The Court’s consideration is greatly appreciated.


                                                                           /s/ Edward V. Sapone
                                                                           Edward V. Sapone

                                                                           Application GRANTED. The hearing
    cc:       AUSA Jennifer Jude, Esq.                                     is adjourned to February 14, 2020 at
                                                                           10:00 a.m.
                                                                            SO ORDERED.


                                                                                                                1/15/2020
                                                                            HON. VALERIE CAPRONI
                                                                            UNITED STATES DISTRICT JUDGE
